Fourth Court of Appeals
                                  San Antonio, Texas
                                         June 14, 2016

                                     No. 04-16-00318-CV

                              IN THE INTEREST OF F.M.A.,

                      From the 436th District Court, Bexar County, Texas
                                Trial Court No. 2015PA01381
                      Honorable Charles E. Montemayor, Judge Presiding


                                        ORDER
      We grant David R. Zarate’s request for an extension of time to file the reporter’s record.
We order Zarate to file the record by June 20, 2016.



                                                   _________________________________
                                                   Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of June, 2016.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court